DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:
The term “the micro-well” should be just “the well” to be correct under antecedent basis from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-9, 11-13, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Milgrew (US 2012/0329044 Al) in view of Dimitrov (US 9,914,966), Senapati (WO 2011/057107 A2), and Rodriguez-Villegas (“A Tissue Impedance Measurement Chip for Myocardial Ischemia Detection”).
Regarding claim 1, Milgrew discloses a sensing device (see claim 1, Fig. 1) comprising a fluid chamber (paragraph [0113], Fig. 1 element 74) comprising a micro-well array (paragraph [0473] and [0784], Fig. 75E); a well (paragraph [0285] and [0784], Fig. 75E) of the micro-well array (paragraph [0473] and [0784], Fig. 75E) associated with a first electrode (Fig. 1 and 2, element 70) and a second electrode (Fig. 1 and 2 element 76), the electrodes (Fig. 1 and 2, elements 70 and 76) positioned through the well (paragraph [0285]);

Dimitrov discloses that the first (Fig. 3) and second electrodes (Fig. 3) are positioned to provide an AC excitation (col. 5, lines 18-21, Fig. 3 “AC excitation”).
In the analogous art of analyzing macromolecules using electrodes, it would have been obvious to one skilled in the art before the effective filing date to modify the sensing device of Milgrew with the AC excitation signal between the first electrode and second electrode of Dimitrov in order for the AC excitation to indicate the absence of analyte in a fluidic channel, the presence of an analyte lacking a hybridized probe, or the presence of an analyte with an hybridized probe (Dimitrov, col. 3, lines 18-26).
The combination of Milgrew and Dimitrov does not disclose a synchronous detector electrically coupled to the first electrode and the second electrode; or the synchronous detector adapted to transform a circuit response to the AC excitation into representations of a real component and an imaginary component of an impedance signal received from the first electrode and the second electrode.
Senapati discloses a real component and an imaginary component of an impedance signal (paragraph [0062]).
In the analogous art of analyzing polymerase chain reaction products using electrodes in a well, it would have been obvious to one skilled in the art before the effective filing date to modify the impedance signal of modified Milgrew with the measuring of the real and 
The combination of Milgrew, Dimitrov, and Senapati does not disclose a synchronous detector electrically coupled to the first electrode and the second electrode; or the synchronous detector adapted to transform a circuit response to the AC excitation into representations of a real component and an imaginary component of an impedance signal received from the first electrode and the second electrode.
	Rodriguez-Villegas discloses that a synchronous detector (Fig. 3, “demodulator”) is electrically coupled to the first electrode (Fig. 3 “Ze2”) and the second electrode (Fig. 3 “Ze3”); and the synchronous detector (Fig. 3, “demodulator”) adapted to transform a circuit response (Vx of Fig. 10) to the AC excitation into representations of a real component (Re(Zx) of Fig. 10) and an imaginary component (Im(Zx) of Fig. 10) received from the first electrode and the second electrode.
In the analogous art of analyzing the impedance of cardiac tissue using electrodes, it would have been obvious to one skilled in the art before the effective filing date to modify the sensing circuitry of modified Milgrew synchronous detector (see “signal processing circuits” of Rodrigues-Villegas, Part II. System Description) of Rodrigues-Villegas in order to sense the voltage response and extract the impedance parameters - the real and imaginary components of the impedance (Rodrigues-Villegas, see Part II. System Description).
claim 2, modified Milgrew further discloses a driver circuit (Fig. 5a, 5b, and 5c of Rodriguez-Villegas) to provide the AC excitation (col. 5, lines 18-21 of Dimitrov) to the plurality of wells (paragraph [0473] of Milgrew).
Regarding claim 3, modified Milgrew further discloses that the driver circuit (Fig. 5a, 5b, and 5c of Rodriguez-Villegas) comprises an input stage comprising a current generator (Fig. 5b of Rodriguez-Villegas) generating the AC excitation (col. 5, lines 18-21 of Dimitrov) as an AC current to the first electrode (Figs. l and 2, element 70 of Milgrew).
Regarding claim 4, modified Milgrew further discloses that the driver circuit (Fig. 5a, 5b, and 5c of Rodriguez-Villegas) comprises an output stage (col. 23, lines 46-50, Fig. 4A, voltage Vko of Dimitrov) coupled to the first electrode (Fig. 1 and 2, element 70 of Milgrew), the output stage (col. 23, lines 46-50, Fig. 4A, voltage Vko of Dimitrov) providing an output representing a sensed voltage (col. 23, lines 46-50) generated by the AC current (col. 4, lines 61-64 of Dimitrov).
Regarding claim 5, modified Milgrew discloses that a bandpass filter (Fig. 5c of Rodriguez-Villegas) is configured between the output stage (col. 23, lines 46-50, Fig. 4A, voltage Vko of Dimitrov) and the synchronous detector (Fig. 3, “demodulator” of Rodriguez - Villegas), the bandpass filter having a center frequency (Fig. 9 of Rodriguez-Villegas) of the AC excitation (Dimitrov, col. 5, lines 18-21).
Regarding claim 8, modified Milgrew discloses a smoother (paragraph [0416] of Milgrew) connected to an output of the synchronous detector (Fig. 3, “demodulator” of Rodriguez-Villegas).
	Regarding claim 9, modified Milgrew discloses that the smoother (paragraph [0416] of Milgrew) comprises first smoothing logic (paragraph [0416] of Milgrew) configured to 
Regarding claim 11, modified Milgrew discloses that the detected circuit responses are generated by biological changes (paragraph [0146] of Milgrew) in the contents of the micro-well (paragraph [0146] of Milgrew).
	Regarding claim 12, modified Milgrew discloses that the sensed biological change comprises changes in extension of single-stranded DNA (paragraph [0146] of Milgrew) to double-stranded DNA (paragraph [0146] of Milgrew).
Regarding claim 13, modified Milgrew discloses that the synchronous detector (Fig. 3, “demodulator” of Rodriguez-Villegas) is adapted to transform the circuit response to the AC excitation (col. 5, lines 18-21, Fig. 3 “AC excitation” of Dimitrov) into an absolute value of the impedance signal (paragraph [0062] of Senapati).
Regarding claim 16, modified Milgrew discloses that the synchronous detector (Fig. 3, “demodulator” of Rodriguez-Villegas) includes an amplifier (Fig. 3, instrumentation amplifier “LA” of Rodriguez-Villegas), and inverter (Fig. 15, “INV block” of Rodriguez-Villegas), and switches (paragraphs [0422] of Milgrew).
Regarding claim 17, modified Milgrew discloses that the synchronous detector (Fig. 3, “demodulator” of Rodriguez-Villegas) further includes a clock (paragraph [0418] of Milgrew) to control the switches (paragraphs [0422] of Milgrew).
claim 20, modified Milgrew discloses that a first switch (paragraph [0813] of Milgrew) is to switch between connecting the amplifier (paragraph [0328] of Milgrew) to a first smoother (paragraph [0416] of Milgrew) and connecting the inverter (paragraph [0400] of Milgrew) to the first smoother (paragraph [0416] of Milgrew) to generate the real component of the impedance signal (paragraph [0062] of Senapati).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Milgrew (US 2012/0329044), Dimitrov (US 9,914,966), Senapati (WO 2011/057107), and Rodriguez-Villegas (“A Tissue Impedance Measurement Chip for Myocardial Ischemia Detection”) as applied to claim 1 above, in further view of Barsoukov (“Impedance Spectroscopy Theory, Experiment, and Applications”).
Regarding claim 10, modified Milgrew discloses the synchronous detector (Fig. 3, “demodulator” of Rodriguez-Villegas) and the excitation (col. 5, lines 18-21 of Dimitrov). However, modified Milgrew does not disclose that the excitation comprises a combination of multiple AC excitation frequencies, and the synchronous detector adapted to detect each of the multiple frequencies.
Barsoukov discloses a combination of multiple AC excitation frequencies (page 174, “multisine stimulus waveform”).
In the analogous art of electronic components, it would have been obvious to one skilled in the art before the effective filing date to modify the AC excitation frequency of modified Milgrew with the combination of multiple AC excitation frequencies of Barsoukov in order to have a more consistent set of data since the frequencies are measured at the same time (Barsoukov, pg. 174).

 Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Milgrew (US 2012/0329044), Dimitrov (US 9,914,966), Senapati (WO 2011/057107), and Rodriguez-Villegas (“A Tissue Impedance Measurement Chip for Myocardial Ischemia Detection”), as applied to claim 13 above, further in view of Baru (US 2004/0164783).
Regarding claim 14, modified Milgrew discloses the absolute value of the impedance (paragraph [0062] of Senapati) and the impedance signal (paragraph [0062] of Senapati) but does not disclose that the absolute value of the impedance signal is determined using a full-wave rectifier.
Baru discloses a full-wave rectifier (paragraph [0004]).
In the analogous art of determination of pathogen levels via changes in electrical impedance, it would have been obvious to one skilled in the art before the effective filing date to modify the electrical signal of modified Milgrew with the full-wave rectifier of Baru in order to obtain rectified bioelectric signals, for example for low voltage medical devices (paragraph [0001]).
Regarding claim 15, modified Milgrew discloses a smoother (paragraph [0416]) but not that the smoother is coupled to an output of the full-wave rectifier; Baru discloses the full-wave rectifier (paragraph [0004]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Milgrew (US 2012/0329044), Dimitrov (US 9,914,966), Senapati (WO 2011/057107), and Rodriguez-Villegas (“A Tissue Impedance Measurement Chip for Myocardial Ischemia Detection”), as applied to claim 17 above, further in view of Baltz (US 7,791,028).
claim 19, modified Milgrew discloses that there is a clock (paragraphs [0418] of Milgrew) and an AC excitation signal (col. 5, lines 18-21 of Dimitrov) but does not disclose that the clock is synchronized with the AC excitation signal.
Baltz discloses that the clock is synchronized with the AC excitation signal (col. 6, lines 52-63 of Baltz).
In the analogous art of the measurement of electrical signals, it would have been obvious to one skilled in the art before the effective filing date to modify the sensing device of modified Milgrew with the synchronous timing device of Baltz in order to measure signals, to digitally process the signals or data, the phase and amplitude based on measurements of the input and output of a system are determined (Baltz, abstract).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ingebrandt, “Label-free detection of single nucleotide polymorphisms utilizing the differential transfer function of field-effect transistors”. Biosensors and Bioelectronics 22 (2007) 2834-2840. Retrieved February 23, 2021.
Pachauri and Ingebrandt. “Biologically sensitive field-effect transistors: from ISFETs to NanoFETs”. Essays in Biochemistry (2016) 60, 81-90. Retrieved February 23, 2021.
Rani, “Operational of ISFET as a pH sensor by using signal modulated reference electrode”. 2009 International Conference on Information and Multimedia Technology. IEEE Xplore. 2009. Retrieved February 23, 2021.
Barbee (WO 2013/055553).
Merz (US 2013/0334619) – This invention has embodiments where alternating current is used in the electrode (paragraph [0034]), as well as other transistor designs (including vertical FETs) (paragraph [0031]).
Hoffman (US 2017/0053908) – This invention has a bead in a well with a chemically-sensitive field-effect transistor, see Fig. 5D especially (paragraph [0292]).

Response to Arguments
Applicant’s arguments filed on January 3, 2022 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.

Applicant has stated that the ISFET of Milgrew would be adversely affected by AC excitation. However, as was previously stated in the Final action dated March 10, 2021 under the “Response to Applicant Arguments” section, several sources use alternating current with ISFETs.

Regarding the argument against Dimitrov, the Dimitrov reference is primarily being used to show that an AC excitation between the first and second electrodes is known prior art for sensing macromolecules using electrodes, although a few other references to Dimitrov are included in the action. The Applicant arguments against Dimitrov are simply not relevant, as these portions of Dimitrov are not even used in the Office Action; also, the portions of Dimitrov cited by Applicant would be in alternative embodiments.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding Barsoukov, Baru, and Baltz, Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799         

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799